Smith, J.
Both parties claim the land in controversy from James W. Bullock, to whom it was granted in January, 1835. The plaintiff below claims by deed to him from the grantee, dated 15th July, 1857. And the defendant’s intestate, John Collier, claims under a deed executed by the grantee to David Brown, on the 8th day of May, 1835, (never duly registered,) and by mesne conveyances from him, duly registered, one in 1849 and one in 1850.
The plaintiff" claims by title subsequent to that of the defendant; and the main question in the case appears to be, whether the plaintiff" can hold, as a subsequent purchaser for a valuable consideration, and without notice of the prior conveyance from the grantee.
It appears to be well settled, that “ deeds and indorsements, respecting the title to lands, executed before the *222passage of our registration laws, should he recorded in the counties in which they lie.” (Hart. Dig., Arts. 2752, 2754, 2755, and 2758;) [Paschal’s Dig., Arts. 4973, 4981, 4982, Notes 1084 to 1092.] And if not registered, they will meet with the consequences prescribed by the law, and have no effect as to the “interests and rights of third parties.” (Hart. Dig., Arts. 2757, 2775, 2777; Gilbeau v. Mays, 15 Tex., 413; Paschal v. Perez, 7 Tex., 348; Watson v. Chalk, 11 Tex., 89; Lambert v. Weir, decided at Galveston, Februry 26, 1864,) [27 Tex., 359; Paschal’s Dig., Arts. 4978, 4983, 4994, Notes 1089, 1092.]
The elder conveyance is valid, and passes the title without registration, except as to subsequent purchasers, for a valuable consideration paid, and without notice, and creditors; and, as respects them, it has no effect. (Hart. Dig., Arts. 2757, 2775, 2777;) [Paschal’s Dig., Arts. 4978, 4983, 4994, Note 1089.]
To entitle a subsequent purchaser to the benefit of this position, it must be made to appear that he is a purchaser for a valuable consideration paid, and without notice of the former conveyance or sale. Actual notice is when the party has knowledge of the fact. Constructive notice is brought home to the party by the registration of the title papers, and is also considered as affected with constructive notice, when put upon inquiry by any circumstance that would, by the exercise of ordinary diligence and judgment, lead to a knowledge of the fact, and when it becomes the duty of the party, as in case of a purchaser, to make the inquiry. (17 Tex., 149, 150.) What will be sufficient to put a party upon inquiry appears to be difficult and uncertain in its application in some instances.
Loose and vague rumors from strangers are not sufficient to put a party upon inquiry. It has, however, been settled by repeated adjudications, that possession of the premises by the owner in person, or by agent or tenant, will be considered a sufficient circumstance to put any prudent man *223upon inquiry as to the title under which he holds the possession of the premises, and will, in contemplation of law, amount to notice of the" title under which the occupant holds and claims the land.
In this case it appears that before the plaintiff purchased the land, he was informed, by the clerk of the county court of Jefferson county, that there was no conveyance on record from his father, the grantee, for the north half of the league of land; and an examination of the records of the office was then made by them both, and none from him was found. But the clerk testifies, that he was “ satisfied that the plaintiff saw or knew of Collier’s claim.” It was then recorded in that office. It may be plausibly contended, that this direct notice of Collier’s title was sufficient to put him upon inquiry, and, as a prudent man, he would have gone to Collier and learned the nature of his claim to the land, before he made a purchase from his father of the same land claimed by Collier, which fact was recited in this deed, called to his attention, or of which he had knowledge.
It appears that Collier, in 1852, placed one Wendling in possession of the premises in suit, and he continued in possession under him until he purchased of "the plaintiff one hundred acres in 1857. The fact of possession of the premises by Collier, in person, agent, or tenant, was sufficient to put the plaintiff upon inquiry as to his title, and it amounts, in contemplation of law, to constructive notice, as effectual as if all his title papers had been registered in the proper county. (Watkins v. Edwards, 23 Tex., 443.)
The court refused to instruct the jury, at the instance of the defendant, that if the plaintiff had' notice of the claim of Collier, together with the fact that he had a tenant in possession, he could not be considered an innocent purchaser without notice. In this we are of opinion there was error well calculated to mislead the jury.
There was no evidence adduced to prove that the plain*224tiff had in fact paid a valuable consideration for the land. This he should have proved otherwise than by the recitals in his deed, (23 Tex., 447,) and the court erred in refusing thus to instruct the jury.
It appears that the deed from James W. Bullock, the grantee of the league, to David Brown, of the 8th of May, 1835, never has been properly registered; that Brown, in 1844, conveyed the land to William K. English, and this deed was placed on record in 1849; that on the 22d August, 1846, judgment for $2,311 68 was rendered in the district court of Haeogdoches county, in favor of Almazin Houston, and against English, upon which, pluries execution was issued to Jefferson county, on the 20th August, 1850, and was levied upon this half league, and sold to the defendant, John Collier, for $10, and was made over to him on the 2d October, 1850, and then placed on record.
The court, in effect, charged the jury, that unless execution be issued regularly upon a judgment from term to term it becomes dormant, and none could be issued upon it without reviving the judgment, and if the defendant derived a title under a sheriff’s sale, made under an execution based upon a dormant judgment, his defense fails, and they must find for the ¡fiaintiff. This we understand not to be the law. A failure to issue executions from term to term, or until after the expiration of twelve months from the rendition of the judgment, does not vitiate and render the execution void, but makes it voidable only, and at the instance of the defendant in the execution; and, if not superseded by him, and the sale be made under it, the title will pass to the purchaser at the sale. (Sydnor v. Roberts, 13 Tex., 598; 1 Cow., 711, 734; 2 Pet., 157.)
The execution under which this sale was made was a pluries, as appears from its face, or an alias pluries, and the fact may have been that executions had been regularly issued upon the judgment.
The instruction of the court upon the effect of the sheriff’s *225sale was not correct in principle, and was well calculated to mislead the jury in this respect.
The fact that Collier purchased the half league of land for $10 is a circumstance that might go to show unfairness or fraud in the sheriff’s sale, perhaps. But that is an obj ection to the sale that can only be made by the injured party, the defendant in the execution, English; and, if he makes no objection to the sale on that account, it is not perceived on what grounds the plaintiff can be heard to raise it, when it does not appear that he has been in the least affected by the fraud, if any has been committed, and claims in opposition to both English and Collier; and we think the court might well have charged the jury, that inadequacy of bid at the sheriff’s sale cannot be relied upon by the plaintiff in this suit.
There may be some doubt arising from the description of the part of the league intended to be conveyed by the deed to Brown of the 8th May, 1835, whether it conveys an undivided half of the whole league, or the north half, adjoining lands of Brown. Without expressing any decided opinion, we are inclined to believe the north half was intended to be conveyed, and this view is fortified by the fact of a subsequent sale by the grantee of the south half of the league.
The judgment is reversed and cause remanded for further proceedings, in conformity with this opinion.
Beversed and remanded.